Citation Nr: 1640802	
Decision Date: 10/17/16    Archive Date: 11/08/16

DOCKET NO.  13-05 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).   


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active duty service from May 1992 to March 2002.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a November 2010 rating decision issued by the Regional Office (RO) in Roanoke, Virginia. 

The Veteran indicated in his February 2013 VA Form 9 that he wished to testify at a hearing. However, in March 2014 he notified VA that he wanted to cancel the hearing. Therefore, as there is no other indication that the Veteran still desires a hearing, his request for a hearing is considered withdrawn. See 38 C.F.R. § 20.704 (e) (2015). 

In an August 2014 statement, the Veteran alleged that his service-connected disabilities prevent him from securing or maintaining employment.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Pursuant to Rice, in the September 2014 remand, the Board took jurisdiction over this claim for TDIU and remanded it for additional development.  

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS). Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Veteran's claim for TDIU was remanded to obtain an examination and opinion as to whether his service-connected disabilities prevent him from securing or maintaining employment.  The Board finds that additional development is necessary.

The Veteran is presently service-connected for the following disabilities: major depressive disorder at 70 percent; left knee patellofemoral pain syndrome at 30 percent; intervertebral disc syndrome of the cervical spine at 30 percent; radiculopathy of the left upper extremity at 20 percent; right shoulder impingement at 10 percent; and hypertension, peptic ulcer disease, and tinea versicolor at zero percent.  His combined rating is 90 percent, effective April 17, 2015.  Therefore, he now meets the schedule criteria for a TDIU.

In April 2015, pursuant to Board remand, the Veteran underwent a series of VA examinations.  Regarding his hypertension and tinea versicolor, the examiner opined that they do not impact his ability to work. Regarding his gastrointestinal disorder, the examiner opined that "the nausea and vomiting impact his ability to work as it occurs after eating or drinking." Regarding his knee disorder, the examiner opined that the Veteran "is unable to stand or walk for prolonged periods." Regarding his cervical spine disorder, the examiner opined that the Veteran "has very limited [range of motion] and has neck pain daily.  Regarding his shoulder disorder and left upper extremity radiculopathy, the examiner opined that "he is unable to lift anything greater than 20 lbs."  Finally, regarding his depression, the examiner opined that the Veteran "has difficulty attending to or is easily distracted from the task at hand."  Additionally, when discussing the symptoms of his depression, the examiner stated that the Veteran has disturbances of mood and motivation, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.

It is noted that there is some question as to when the Veteran last worked, and whether it was part or full time.  There are various reports that it was in 2011 or 2013.  Additionally there was some evidence that he was undergoing some vocational training, or had been in contact with vocational services for retraining possibly in the field of security.  It is unclear what the outcome of these discussions might have been.

The Board finds that additional remand is necessary as no opinion has been provided as to the combined effect of the Veteran's disabilities on his employability.   In this regard, a Social Industrial Survey would be of considerable help in resolving this issue. See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (finding that the need for a combined-effects medical examination report or opinion in a multiple-disability TDIU claim is to be determined on a case-by-case basis).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Attempt to obtain, with the Veteran's assistance as needed, records of all vocational services discussions that he has had, whether with the VA or other services.  All attempts to obtain records should be documented in the claims folder and the Veteran's assistance in identifying the location and approximate date of these discussions should be requested as needed.  In addition, the Veteran should be requested to set out his employment history in detail, to include specifically when he last worked full time, whether he is currently employed in any capacity, and whether he ever took part in employment in the security field.  As indicated, and with his assistance as needed, prior employers might be contacted as indicated to determine reasons for leaving.

2. Schedule the Veteran for a Social Industrial Survey to ascertain the impact of his service-connected disabilities (major depressive disorder, right shoulder impingement, radiculopathy of the left upper extremity, left knee disorder, cervical spine disorder, hypertension, peptic ulcer disease, and tinea versicolor) on his ordinary activities, to include his employability. All indicated tests and studies shall be conducted.

All relevant electronic records and any records obtained pursuant to this remand, must be sent to the examiner for review. 

The VA Social Industrial surveyor is requested to describe the Veteran's employment history, and provide a full description of the effects, to include all associated limitations, of his service-connected disabilities on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

A comprehensive rationale must be provided for all opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3. Then readjudicate the Veteran's claim. If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case. An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


